Citation Nr: 1612941	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing loss.

3.  Entitlement to an initial compensable rating for hypertension, prior to January 18, 2011 and from August 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, the RO denied the Veteran's claim for entitlement to a compensable rating for right ear hearing loss and denied his petition to reopen the claim for entitlement to service connection for left ear hearing loss.  A notice of disagreement was received in June 2008, a statement of the case was issued in January 2009, and a VA Form 9 was received in January 2009.

In April 2009, the RO granted service connection for hypertension.  In June 2009, the Veteran filed a notice of disagreement with the initial rating assigned.  A statement of the case was issued in January 2012, and a VA Form 9 was received in February 2012.

In October 2010 and October 2014, the Veteran testified at hearings conducted before two separate Veterans Law Judges (VLJs).  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's recent holding in Arneson, during the October 2014 hearing, the Veteran was informed that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  See October 2014 BVA Hearing Transcript, pages 2-4.  The Veteran responded that he did not wish to appear at a hearing before a third VLJ.  Id. at pages 3-4.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In April 2011, the Board reopened and remanded the Veteran's claim for entitlement to service connection for left ear hearing loss, and remanded his claims for entitlement to a compensable rating for right ear hearing loss and hypertension.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not asserted that he is unable to work due to his service-connected right ear hearing loss.  Accordingly, the Board finds that Rice is not applicable in this case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable rating for hypertension, prior to January 18, 2011 and from August 1, 2014, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for hypertension, prior to January 18, 2011, and from August 1, 2014, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to an initial compensable rating for hypertension, prior to January 18, 2011 and from August 1, 2014.  See October 2014 BVA Hearing Transcript, page 4.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial compensable rating for hypertension, prior to January 18, 2011 and from August 1, 2014, is dismissed.



REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss and entitlement to a compensable rating for right ear hearing loss.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Left Ear Service Connection

First, the Board notes that the Veteran was denied entitlement to service connection for failure to demonstrate a left ear hearing loss disability, as defined by the VA.  See June 2008 rating decision.  Importantly, a July 2008 VA audiology consultation demonstrates left ear hearing loss, as defined by the VA.  See July 1, 2008 VA Audiology Consultation.  Unfortunately, the October 2011 and April 2012 VA examiners stated they were unable to offer an etiological opinion because it could not be determined whether the Veteran had a current left ear hearing loss disability for VA purposes, due to unreliable testing results obtained during those examinations.  

The Board finds a remand is necessary to obtain an addendum opinion.  Of importance, the October 2011 VA examiner reported that the Veteran entered into service with normal hearing, audiograms during service demonstrated high frequency threshold shifts, bilaterally, and the Veteran's separation audiogram in April 1990 showed mild hearing loss at 4000 Hertz in the left ear, representing a significant threshold shift.  As previously noted, the evidence from the July 2008 VA audiogram demonstrates left ear hearing loss for VA disability purposes.  Therefore, on remand, the examiner should consider the in-service evidence of left ear hearing loss and the Veteran's current diagnosis of left ear hearing loss, as evidenced by the July 2008 VA audiogram, when providing a medical opinion regarding the nature and etiology of the Veteran's left ear hearing loss.


Right Ear Increased Rating

The Board notes that there are no updated treatment records or recent VA examinations in the claims file that contain contemporaneous audiological results suitable for rating purposes.  See e.g. October 2011 and April 2012 VA examinations.  On remand, an additional attempt should be made to afford the Veteran a VA audiological examination to obtain reliable results for rating purposes.

Furthermore, the Veteran testified at the October 2014 Board hearing that he underwent an audiological evaluation at a VA treatment center as recently as September 2014.  These records are not associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Also of importance, a VA outpatient note from January 2012 indicates the Veteran underwent an audiology consultation, however, neither the audiogram nor the numerical interpretation of the results were included in the evidence available in the claims file.  See January 2012 VA treatment note.  The Board notes that the record indicates, "View Audiogram Form 10-2364 in CPRS "Tools">"Audiogram Display" menu."  The Board is unable to view these records.  

On remand, all VA audiograms should be obtained and associated with the claims file.  If the results from any audiograms obtained have not yet been interpreted, they should be forwarded to a VA examiner for interpretation.  A remand is necessary to obtain these updated records as they could contain important audiological testing information pertinent to the claim, particularly in light of the fact that VA examination results have been unreliable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records, to specifically include all VA audiological consultations and audiograms.  Any audiograms located in the "Tools" menu in CPRS should be made available for review in VBMS.

Inform the Veteran that he should submit any available private audiological treatment records.

If any audiograms obtained have not yet been interpreted, forward them to a VA audiologist for numerical interpretation.

2.  Afford the Veteran a VA examination for hearing loss.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

All pertinent symptomatology and findings should be reported in detail.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report of the evaluation, including specifically the effect of the Veteran's hearing loss on his employability and civilian occupation. 

The examiner is hereby notified that a July 2008 VA audiogram demonstrates current left ear hearing loss, as defined by the VA.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e. probability of 50 percent) that the Veteran's left ear hearing loss had an onset during service, or is causally or etiologically due to service, to include the documented threshold shifts during service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO/AMC should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 
 
4.  Thereafter, the case should be returned to the Board, if appropriate.  

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________              _____________________________
     DEBORAH W. SINGLETON		          DAVID L. WIGHT
          Veterans Law Judge, 		         Veterans Law Judge,
      Board of Veterans' Appeals		    Board of Veterans' Appeals



_____________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


